Citation Nr: 0314080	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability 
other than post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and his friend




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
March 1960 to September 1960.  Thereafter, he served on 
active duty from January 1961 to May 1963.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 1997 rating decision by the Cleveland, Ohio RO that 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for a 
psychiatric disability, to include PTSD.  

In October 2000, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record. t

This case was before the Board in December 2000 when the 
Board found that new and material evidence had been submitted 
to reopen the veteran's claim for service connection for a 
psychiatric disability, to include PTSD.  The Board then 
remanded the claim for additional development.

The Board is undertaking additional development with respect 
to the issue of entitlement to service connection for PTSD.  
That issue will be the subject of a later decision by the 
Board.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished.

2.  The veteran's psychiatric disability, currently diagnosed 
as mood disorder, originated during his active service.


CONCLUSION OF LAW

Psychiatric disability, currently diagnosed as a mood 
disorder, was incurred in active duty.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that, in June 1961, the veteran 
was seen in sick call with complaints of nervousness after 
being involved in several fights over a period of several 
days.  The veteran reported that he was unable to get along 
with his shipmates and that he had family problems.  He was 
prescribed Meprobamate, an anti-anxiety agent.  A psychiatric 
evaluation was not performed during a May 1963 service 
separation examination. 

Information received from Tiffin Developmental Center 
indicates that all of the veteran's medical records had been 
destroyed in accordance with the retention laws of the State 
of Ohio.  However, an index card apparently indicated that 
the veteran was hospitalized at Tiffin State Hospital from 
April 1965 to July 1966.  The diagnoses included personality 
trait disturbance and emotionally unstable personality.  An 
April 1965 statement by a physician, apparently for the 
purpose of having the veteran committed to Tiffin State 
Hospital in April 1965, notes that the veteran was becoming 
increasingly agitated over family affairs.  The physician 
believed that the veteran was paranoid with schizophrenic 
tendencies.

Clinical records from Mansfield General Hospital reflect that 
the veteran was admitted in May 1968; the final diagnosis was 
emotionally unstable personality.  He was admitted again in 
February 1969; the final diagnosis was psychoneurosis, 
reactive depression. 

In September 1988, the veteran was hospitalized at Northwest 
Georgia Regional Hospital.  The discharge diagnoses included 
generalized anxiety disorder, adjustment disorder with mixed 
disturbance of emotions and conduct and dependent personality 
disorder.  The veteran was re-admitted from October 1988 to 
November 1988; the discharge diagnosis was rule out dysthymic 
disorder. 

A December 1988 VA psychological report notes that the 
veteran was seen for psychological testing.  The examiner 
noted that the veteran's profile suggested a pre-psychotic 
state or major depression.  Individual psychotherapy and an 
evaluation for antidepressants were recommended.  

An April 1992 VA psychiatric examination report notes the 
veteran's complaints of nightmares and irritability.  Upon 
examination, mood was euthymic and affect was intermittently 
bright with spontaneous smile.  The veteran reported 
difficulty getting along with other people.  He denied 
hallucinations or suicidal ideation.  The veteran showed poor 
insight; his judgment was fair.  The diagnoses included 
paranoid schizophrenia by history, mixed substance abuse by 
history, adult antisocial behavior and antisocial personality 
traits. 

A May 1993 VA clinical treatment record notes an assessment 
of borderline personality disorder, probable antisocial 
personality disorder, polysubstance abuse in questionable 
remission and possible major depression in remission.

An October 2001 VA examination report notes an assessment of 
bipolar disorder and anxiety not otherwise specified.  The 
examiner stated that the veteran's anxiety disorder "may be 
a result of his service connection due to the abuse and 
intimidation he suffered during the military, however, strong 
connection cannot be made at this time."

A May 2003 VA examination report notes the veteran's 
complaints of irritability, anger, nightmares, flashbacks and 
difficulty getting along with others.  The veteran also 
reported problems sleeping and chronic suicidal ideation, as 
well as racing thoughts, lack of remorse, lack of appropriate 
guilt feelings, gross disregard for authority and poor 
attention or concern for the welfare of others.  Upon mental 
status examination, thought process was organized.  Affect 
was angry; mood was angry, depressed and nervous.  The 
veteran was cognitively intact, but displayed poor judgment 
and insight.  The assessment was mood disorder, not otherwise 
specified, rule out bipolar disorder, rule out major 
depression.  The examiner stated, "In terms of the question 
if there was a 50% or greater possibility that the disorder 
was present in the service, I will answer in the affirmative 
and there is no evidence that this existed prior to [the 
veteran's] entrance into active duty."

The other evidence of record includes medical records relied 
upon by the Social Security Administration (SSA) in its 1989 
decision in favor of the veteran.  SSA rated the veteran as 
disabled, with affective disorders noted as his primary 
disability.

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development of the record is required to comply with the VCAA 
or the implementing regulations.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran's service medical records 
note that he was seen with complaints of nervousness and 
prescribed anti-anxiety medication.  Although there is no 
contemporaneous medical evidence reflecting a diagnosis of an 
acquired psychiatric disorder in service or until many years 
thereafter, the May 2003 VA examiner has linked the veteran's 
currently diagnosed mood disorder to his military service.  
This opinion is based upon an examination of the veteran and 
a review of the available evidence pertaining to the 
veteran's psychiatric history.  The October 2001 VA examiner 
also provided support for the proposition that the veteran's 
currently present mood disorder is etiologically related to 
service.  No medical opinion indicating that the mood 
disorder is not etiologically related to service is of 
record.  Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's mood disorder.


ORDER

Entitlement to service connection for psychiatric disability, 
currently diagnosed as a mood disorder, is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

